Citation Nr: 0027446	
Decision Date: 10/17/00    Archive Date: 10/26/00

DOCKET NO.  98-06 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for residual nerve 
damage to the chest, secondary to treatment provided for a 
service connected lumbosacral strain and post operative 
residuals of a T5-6 diskectomy.

2.  Entitlement to service connection for a leg disorder, 
claimed as secondary to service-connected lumbosacral strain 
and status post diskectomy at T5-6.

3.  Entitlement to an increased (compensable) rating for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Scott Craven, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1982 to 
January 1989.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a January 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In June 1998, a claim to reopen the issue of entitlement to a 
temporary total disability evaluation after January 31, 1995, 
was presented.  It also appears that the veteran has raised 
the issue of entitlement to an increased evaluation for a 
back disorder.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
these matters are referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  A right intercostal nerve injury is attributable to 
surgery performed to treat a service connected disorder.

2.  The claim of entitlement to service connection for a leg 
disorder, secondary to a service-connected lumbosacral strain 
with status post diskectomy at T5-6 is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation. 

3.  The veteran's right knee disorder is not manifested by 
slight recurrent subluxation or lateral instability.

4.  The veteran's right knee disorder is manifested by 
radiological evidence of degenerative changes, and by 
complaints of pain.


CONCLUSIONS OF LAW

1.  A right intercostal nerve injury is a proximate result of 
surgery required for the veteran's service connected 
lumbosacral strain with postoperative residuals of a T5-T6 
diskectomy.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.310 (1999).  

2.  The claim of entitlement to service connection for a leg 
disorder, secondary to service-connected lumbosacral strain 
and status post diskectomy at T5-6, is not well grounded.  38 
U.S.C.A. § 5107.

3. The criteria for a compensable evaluation for right knee 
instability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257 
(1999).

4.  The criteria for the assignment of a separate 10 percent 
rating for right knee arthritis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Nerve damage to the chest wall

The veteran is service connected for a lumbosacral strain 
with postoperative residuals of a T5-6 diskectomy.  In noting 
this fact, the Board also observes that this disability may 
warrant one rating for the lumbosacral strain and a separate 
rating for the post operative T5-6 diskectomy residuals.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1991).  The Board 
cannot reach this question, however, because it does not have 
appellate jurisdiction over this matter, 38 U.S.C.A. § 7104 
(West 1991), and the appellant has yet to present a claim 
arguing for separate ratings.

Nevertheless, the Board finds that the veteran's claim of 
entitlement to service connection for chest wall nerve damage 
to be plausible and thus well- grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board is also satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (1999).  Additionally, 
a disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).

In December 1994, VA Medical Center records show that the 
veteran was diagnosed with T5-6 herniated nucleus pulposus.  
He thereafter underwent a right thoracotomy for a T5-6 
diskectomy, and the veteran contends that he has since 
suffered from nerve damage to his chest caused by the 
surgery.

In this respect, at a June 1998 VA spine examination the 
veteran reported anterior chest pain with right neurothesia 
as a consequence of surgery in 1994.  Following examination 
the impression was that the appellant's chronic right 
intercostal chest wall pain was likely the result of an 
intercostal nerve injury which resulted from the thoracotomy 
approach to the December 1994 T5-6 diskectomy.  This finding 
was repeated in a September 1998 addendum to the VA spine 
examination.

Thereafter, in another addendum to the VA spine examination, 
this offered in December 1998, the examiner indicated that it 
was not unusual to see injuries to the intercostal nerves as 
a result of thoracotomy approach which necessitated the 
spreading of the ribs in the right chest.  While the veteran 
had no clinical findings suggestive of a neuropathy or 
radiculopathy, the possibility of neuralgia was suspected.  
The veteran's chronic pain was manifested as anterior chest 
pain with right neurothesia occurring after his T5-6 
diskectomy.  It was this finding and clinical information 
that led the examiner to suspect a right intercostal nerve 
injury as a result of thoracotomy approach taken for T5-6 
diskectomy.  

The evidence shows that the veteran underwent a thoracotomy 
for a service connected disorder.  Physicians have opined 
that during this procedure the surgeon was required to spread 
the veteran's wall, including the rib cage, and that as a 
direct and proximate result the appellant now suffers from 
anterior chest pain with right neurothesia.  Therefore, as 
the neurothesia is a direct result of treatment for a service 
connected disorder the Board concludes that secondary service 
connection is in order.  See 38 C.F.R. § 3.310(a).

To this extent, the benefit sought on appeal is allowed.

Leg Disorder as Secondary to Service-Connected Lumbosacral 
Strain and Status Post Diskectomy at T5-6

Factual Background

The legal question to be answered initially is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, a claim that is plausible.  If he has not presented 
a well- grounded claim, his appeal must fail with respect to 
this claim and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  As will be 
explained below, the Board finds that this claim is not well 
grounded and, therefore, no further assistance is required to 
meet VA's duty to assist the appellant at this time.

The Board notes initially that the appellant's claim of 
entitlement to service connection for a leg disorder due to 
his service-connected lumbosacral strain and t5-6 diskectomy 
residuals is a claim for a disability that is distinct from 
his right knee disorder.  Accordingly, as service connection 
is already in effect for this disorder, references to medical 
records pertaining to symptomatology attributed to the right 
knee are not pertinent.

The service medical records show that at his August 1981 
enlistment examination in the veteran's lower extremities 
were clinically normal save for a non disabling left lower 
extremity burn scar.

In July 1982, the appellant reported a painful right foot.  A 
disability was not diagnosed, and x-ray study revealed 
negative findings.

The veteran was seen in March 1983, and he reported that over 
the prior several months he had experienced a burning 
sensation and numbness in the right distal varus medialis 
area.  Physical examination was notable for a severe spasm of 
the hamstrings and an inability to extend the knee the last 
45 degrees.  X-rays from December 1982, were recorded to have 
revealed a benign cystic lesion at the distal femur.  The 
appellant was referred for an orthopedic evaluation and the 
assessments following that examination were that he had a 
cystic mass, tight hamstrings, and a tight gastrocnemius.  
Cancer and a neurological deficit were to be ruled out.  
Subsequent studies disclosed findings compatible with a 
benign cortical defect at the right femur.

In September and October 1983, the veteran was hospitalized 
following complaints of a sudden and acute onset of low back 
pain with radiation down both legs.  This pain reportedly 
increased with lower back and lower extremity motion.  No 
specific injury mechanism was reported.  The veteran was 
noted to have had a history of right lower leg length 
discrepancy since he was a toddler.  He was diagnosed, in 
part, with a chronic right lower extremity length discrepancy 
of 2.5 centimeters and an acute lumbar strain, probably 
secondary to the right lower extremity length discrepancy.

The appellant was seen in January 1984 after a jeep 
reportedly rolled over his left foot.  Physical examination 
revealed negative findings following x-ray study, and a soft 
issue injury about the first metacarpal joint.  

In April and May 1984, the appellant was temporarily profiled 
following a chemical burn on a toe.

The veteran was treated for mild plantar fasciitis of the 
left foot in March 1987.

In March 1988, following a series of treatments for his right 
knee disorder, the veteran was referred to an orthopedist.  
During that physical examination the appellant was found to 
have a left leg that was 2.3 centimeters longer than the 
right.  The veteran was profiled, and neurological studies 
disclosed findings compatible with upper motor neuron 
pathology.

In August 1989, the veteran was seen with complaints of his 
left knee giving out.  The assessment following examination 
was left knee pain, with questionable retropatellar symptoms. 

At the veteran's first VA examination in April 1990, no lower 
extremity disorder was noted save for the right knee disorder 
that is already service connected.

At a VA examination in October 1994, the veteran reported 
that he had injured his lower back in 1983 when he was 
ordered to lift a 250 to 300 pound hook block.  He indicated 
that significant lower back pain radiated to his right leg 
producing a progressive numbness in the left and right legs.  
Examination revealed profound right lower extremity atrophy.  
Sensory study  showed decreased sensation on the 
anterolateral aspects of both thighs along the lateral 
femoral cutaneous nerve distribution.  The veteran was 
diagnosed with a congenital atrophy of the right lower limb; 
bilateral lateral femoral cutaneous neuropathies; and 
myofascial lumbosacral spine pain without evidence of 
radiculopathy.

Based on the findings of this VA examination the appellant's 
back disorder was assigned a 20 percent rating.  

In January 1995, during a postoperative follow-up to his 
thoracic diskectomy the appellant reported burning pain into 
his right leg.  No lower extremity disorder was diagnosed. 

During an October 1995 VA examination the veteran complained 
of diminished sensation, bilaterally, from the mid-back to 
the lateral knees.  Neurologic examination revealed an 
impression of diminished pin and light touch sensation to the 
lateral aspect of the bilateral knees.  The examiner reported 
that, undoubtedly, the veteran's sensory abnormalities to the 
bilateral knees were related to the T5-6 disc herniation and 
subsequent diskectomy.

Analysis

As noted previously, the law provides that service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by service.  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be competent evidence of a current disability, usually 
shown by medical diagnosis; (2) There must be evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the in-
service injury or disease and the current disability.  Such a 
nexus must be shown by medical evidence.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps 
v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In the absence of evidence of a well grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim.  Morton v. West, 12 Vet. App. 477 
(1999).

The record shows that the veteran was treated for multiple 
lower extremity disorders while on active duty.  Further, the 
clinical record shows that he still has pathology associated 
with the lower extremities.  Hence, reading the evidence in 
the light most favorable to the veteran, the Board finds that 
he has fulfilled the first two prongs of the Caluza well 
grounded test.  There is, however, no competent evidence 
linking a distinct lower extremity disorder to the 
appellant's service connected back disorder.  As such, the 
claim must be denied as not well grounded. 

In this respect, the record shows that the veteran currently 
suffers from lower extremity sensory abnormalities.  The 
competent evidence of record shows, however, that these 
abnormalities have been linked with the appellant's service 
connected T5-6 disc herniation and subsequent diskectomy.  
This symptomatology has been found to be part and parcel of 
his already service connected back pathology.  38 C.F.R. § 
4.71a.  Therefore, a separate grant of service connection for 
sensory pathology would violate the doctrine against 
pyramiding, and as such, there is no competent evidence to 
link a separately service connectable disorder to the 
appellant's service connected back disorder. 

The doctrine against pyramiding is set forth at 38 C.F.R. § 
4.14 (1999), and it provides that the evaluation of the same 
disability under various diagnoses is to be avoided.  
Disabilities from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so special 
rules are included in the appropriate bodily system for their 
evaluation.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
Here, in this case, the veteran suffers from sensory 
pathology linked to his back disorder.  The law pertaining to 
rating back disorders specifically contemplates sensory 
changes.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  
Thus, if the veteran believes he suffers from increased 
disability due to this pathology rather than filing a claim 
for a separate grant of service connection, the appellant 
should file a claim for an increased rating for his back 
disorder.  To the extent, however, that he claims entitlement 
to a separate grant of service connection for lower extremity 
sensory changes the claim is not well grounded.

In reaching this decision, the Board acknowledges that the 
appellant was diagnosed on active duty with a right femur 
cortical defect, a first metacarpophalangeal joint soft 
tissue injury, a leg length discrepancy, mild plantar 
fasciitis, a congenital atrophy of the right leg, and a 
chemical burn on the toe.  With the exceptions of the leg 
length discrepancy and congenital lower extremity atrophy, 
however, each of these disorders is not clinically manifested 
at this time.  Therefore, a well grounded claim for these 
particular disabilities is not shown because a well grounded 
claim requires competent evidence of a current disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

With respect to the leg length discrepancy there is no 
competent evidence linking this disorder to service.  Indeed, 
the record shows that the disorder was first discovered when 
the appellant was a toddler, and no competent evidence of 
aggravation as been presented.  Finally, as to the finding of 
a congenital atrophy, the Board notes that as a matter of law 
service connection may not be granted for a congenital 
defect.  See 38 C.F.R. § 3.303(c) (1999) (Service connection 
may not be granted for congenital defects, or developmental 
defects because they are not included in the applicable 
regulations providing compensation benefits.)  Therefore, 
service connection may not be granted for congenital atrophy 
of the lower extremities.
 
To the extent that the appellant personally argues that he 
has a lower extremity disorder due to his back disability the 
Board observes that as a lay person untrained in the field of 
medicine, he is not competent to offer a medical opinion 
linking a disorder to a service connected disorder because 
such an opinion requires specialized medical training.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether the appellant's claim 
is well grounded would be pointless and, in light of the law 
cited above, would not result in a determination favorable to 
him.  VAOPGCPREC 16-92 (O.G.C. Prec. 16-92); 57 Fed.Reg. 
49,747 (1992).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to a service connected disorder, the Board views its 
discussion above sufficient to inform the veteran of the 
elements necessary to complete his application for service 
connection for the claimed disability.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

Increased Rating for a Right Knee Disorder

Factual Background

In October 1997, the veteran filed a claim of entitlement to 
an increased rating.

In May 1998, the veteran was admitted to Union Hospital.  He 
reported intermittent right knee pain for a number of years, 
and on examination in the emergency room the knee showed 
absolutely no motion and large effusion.  Subsequent 
examination of the right knee while hospitalized revealed a 
10 degree flexion contracture and flexion to 80 degrees.  
There was no instability.  The veteran subsequently underwent 
an arthroscopy of the right knee with the removal of at least 
ten loose bodies.  During the operation the knee was noted to 
show significant chondromalacia and the posterior aspect of 
the patella was shaved.  The postoperative diagnosis was 
locked right knee with multiple loose bodies.

At a VA joints examination in June 1998, the veteran's right 
knee was without bony tenderness, deformity or discoloration.  
Flexion was to 110 degrees and extension was to 0 degrees.  
Apley, McMurray, drawer and Lachman's signs were negative.  A 
radiograph of the right knee revealed degenerative changes 
with spurring of the tibial spine and degenerative changes in 
the tibiofibular joint.  There were faint bony densities in 
the popliteal space, and loose bodies were a concern.  There 
was an irregular calcification near the tip of the medial 
tibial spine which may represent an avulsion injury 
suggesting anterior cruciate tear.  The diagnostic impression 
was chronic right knee pain secondary to degenerative joint 
disease. 

In a September 1998 addendum to the VA examination, the 
veteran was reported to have right knee flexion of 110 
degrees and extension to 0 degrees with no bony tenderness, 
deformity, discoloration or soft tissue swelling.  There was 
no Apley, McMurray, drawer or Lachman's sign.  Degenerative 
changes of the right knee with spurring of the tibial spine 
and degenerative changes in the tibiotalar joint were noted.  
The impression was chronic right knee pain secondary to 
degenerative joint disease of the right knee involving the 
tibial spine and tibial fibular joint.  Numerous loose bodies 
remained in the right knee despite recent removal of loose 
bony bodies by arthroscopic procedure in May 1998.  An 
avulsion injury was noted radiographically to the tip of the 
medial tibial spine that suggested a quiescent anterior 
cruciate ligament tear.  The veteran had no objective 
evidence for anterior cruciate ligament injury as 
demonstrated by negative Apley, McMurray, drawer or Lachman's 
sign.

In a second addendum to the VA examination, dated in December 
1998, the examiner reported that the diagnosis of chronic 
pain syndrome was not a diagnosis but a clinical finding.  
The veteran complained of a chronic pain syndrome that was at 
times incapacitating.  There were episodes of flare-ups where 
the veteran would be incapacitated and unable to engage in 
normal activities such as work, driving a car or operating 
motorized equipment.  The veteran had chronic right knee pain 
which was thought to be due to degenerative joint disease of 
the right knee.  Radiographs revealed numerous loose bodies 
that remained in the right knee despite recent arthroscopic 
removal of loose, bony bodies in May 1998.  An avulsion 
injury was noted radiographically to the tip of the medial 
spine that at least suggested a quiescent anterior cruciate 
ligament tear.  The veteran had no objective clinical 
evidence for anterior cruciate ligament injury as 
demonstrated by no Apley, McMurray, drawer or Lachman's sign.  
The examiner indicated that this was not an incongruous 
finding and that the radiographic finding was nonspecific and 
not diagnostic for a quiescent anterior cruciate ligament 
tear.  

Regarding aspects of flare-ups, no change in active or 
passive range of motion, weakness, fatigue or incoordination 
were noted.  Motor, deep tendon reflexes, sensory examination 
and gait examination were entirely normal.  The veteran did 
not report on symptoms of incoordination that accompanied 
episodes of flare-ups.  The veteran did not report on what 
caused flare-ups or what alleviated them.  

During a hearing before the undersigned Member of the Board 
in April 2000, the veteran reported that his right knee 
occasionally locked up on him and that it gave out on a daily 
basis at work.  He indicated that he was able to mow his lawn 
and that he could walk half a mile without problems on 
occasion with a limp.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating for a right knee disorder is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  Accordingly, no further 
development is required to comply with the duty to assist the 
veteran in establishing his claim.  See 38 U.S.C.A. § 
5107(a).

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.

The general provisions applicable to rating a disability 
provide that each disability must be viewed in relation to 
its history.  38 C.F.R. § 4.1.  Similarly, 38 C.F.R. § 4.2 
(1999) requires that the rating specialist interpret reports 
of examination in light of the whole-recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  The basis of a 
disability rating is the ability to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  In addition, although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
the regulations do not give past medical reports precedence 
over the current findings.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994). 

The veteran's right knee disorder is currently evaluated 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  That code provides that slight recurrent subluxation 
or lateral instability, warrants a 10 percent rating.  
Moderate recurrent subluxation or lateral instability, 
warrants a 20 percent rating.  Finally, severe recurrent 
subluxation or lateral instability, warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Significantly, however, there is no evidence that the 
appellant currently suffers from either slight subluxation or 
slight lateral instability.  In this respect, the May 1998 
private examination revealed no evidence of right knee 
instability, and in studies conducted in June, September and 
December 1998 there was no evidence of instability as 
manifested by the negative Apley, McMurray, drawer and 
Lachman's tests.  As such, the Board finds that a compensable 
evaluation under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 is not in order.

The Board notes, however, that the veteran also suffers from 
right knee degenerative joint disease.  In VA General Counsel 
precedent opinion, VAOPGCPREC 23- 97 (O.G.C. Prec. 23-97); 62 
Fed.Reg. 63604 (1997), it was determined that where, as in 
the instant case, a knee disorder is already rated under 
Diagnostic Code 5257, a separate rating may be considered 
under Diagnostic Codes 5003, 5010 where limitation of motion 
under Diagnostic Code 5260 or 5261 meets the criteria for a 
zero percent rating.  If the veteran does not at least meet 
the criteria for a noncompensable evaluation under either of 
those two codes, there is no additional disability for which 
a rating may be assigned.

Under Diagnostic Code 5260, a 10 percent disability 
evaluation is available for flexion of a leg limited to 45 
degrees; and a 20 percent evaluation is available where 
flexion is limited to 30 degrees.  Under Diagnostic Code 
5261, a 10 percent disability evaluation is available for 
extension of a leg limited to 10 degrees; and a 20 percent 
evaluation is available for extension of a leg limited to 15 
degrees.  38 C.F.R. § 4.71a, 5260, 5261.

In this case, the veteran demonstrates 110 degrees of 
flexion, and extension to 0 degrees.  As such, a compensable 
evaluation is not in order under either Diagnostic Code 5260 
or 5261.  Nevertheless, because VA x-ray studies have 
consistently shown degenerative joint disease with complaints 
of pain and objective evidence of less than full flexion that 
the veteran is entitled to a separate 10 percent disability 
rating under Diagnostic Codes 5003 and 5060.  38 C.F.R. §§ 
4.40, 4.45; Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  
Hence, a separate 10 percent rating for painful arthritis is 
warranted for the right knee.  Id.

The Board finds, however, that a rating in excess of 10 
percent is not warranted under Diagnostic Codes 5260 or 5261 
because right knee extension is not limited to 15, and 
flexion is not limited to 30 degrees.  Moreover, functional 
impairment due to pain does not warrant a rating in excess of 
10 percent because there is no competent evidence of non-
congenital right knee muscle atrophy, incoordination on use, 
or other objective pathology to justify an increased rating 
under 38 C.F.R. §§ 4.40, and 4.45.


ORDER

Service connection for a right intercostal nerve injury, 
secondary to service-connected a lumbosacral strain with 
postoperative residuals of a T5-6 diskectomy, is granted.

Evidence of a well-grounded claim of entitlement to service 
connection for a leg disorder, secondary to a lumbosacral 
strain and status post diskectomy at T5-6, has not been 
submitted.  The claim is denied.

Entitlement to a 10 percent disability rating for right knee 
arthritis is granted, subject to the provisions governing the 
payment of monetary benefits.

Entitlement to a compensable evaluation for right knee 
instability is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

